UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-20476 INDEPENDENCE TAX CREDIT PLUS L.P. (Exact name of registrant as specified in its charter) Delaware 13-3589920 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 317-5700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No PART I - Financial Information Item 1. Financial Statements. INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Consolidated Balance Sheets June 30, March 31, (Unaudited) (Audited) ASSETS Operating Assets Property and equipment, at cost, net of accumulated depreciation of $21,459,735 and $23,567,229, respectively $ $ Cash and cash equivalents Cash held in escrow Deferred costs, net of accumulated amortization of $284,784 and $281,545, respectively Other assets Total operating assets Assets from discontinued operations (Note 6) Property and equipment held for sale, net of accumulated depreciation of $4,666,868 and $2,238,886, respectively Net assets held for sale Total assets from discontinued operations Total assets $ $ LIABILITIES AND PARTNERS’ (DEFICIT) CAPITAL Operating Liabilities Mortgage notes payable $ $ Accounts payable Accrued interest payable Security deposits payable Due to local general partners and affiliates Due to general partners and affiliates Total operating liabilities Liabilities from discontinued operations (Note 6) Mortgage notes payable of assets held for sale Net liabilities held for sale Total liabilities from discontinued operations Total liabilities Commitments and contingencies (Note 7) Partners’ (deficit) capital Limited partners (76,786 BACs issued and outstanding) ) ) General partners Independence Tax Credit Plus L.P. total ) ) Noncontrolling interests Total partners’ (deficit) capital ) ) Total liabilities and partners’ (deficit) capital $ $ See accompanying notes to consolidated financial statements. - 2 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, 2009* Revenues Rental income $ $ Other income Total revenues Expenses General and administrative General and administrative-related parties (Note 2) Repairs and maintenance Operating Taxes Insurance Financial, principally interest Depreciation and amortization Total expenses from operations Loss from operations ) ) (Loss) income from discontinued operations ) Net loss ) ) Net loss attributable to noncontrolling interests from operations Net loss (income) attributable to noncontrolling interests from discontinued operations ) Net loss (income) attributable to noncontrolling interests ) Net loss attributable to Independence Tax Credit Plus L.P. $ ) $ ) Loss from operations – limited partners $ ) $ ) Loss from discontinued operations (including loss on sale of properties) – limited partners ) ) Net loss – limited partners $ ) $ ) Number of BACs outstanding Loss from operations per weighted average BAC $ ) $ ) Loss from discontinued operations per weighted average BAC ) ) Net loss per weighted average BAC $ ) $ ) * Reclassified for comparative purpose. See accompanying notes to consolidated financial statements. - 3 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Consolidated Statement of Changes in Partners’ (Deficit) Capital (Unaudited) Total Limited Partners General Partner Noncontrolling Interests Partners’ (deficit) capital – April 1, 2010 $ ) $ ) $ $ Net loss ) Partners’ (deficit) capital – June 30, 2010 $ ) $ ) $ $ See accompanying notes to consolidated financial statements. - 4 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Loss on sale of properties 0 Depreciation and amortization Increase in due to local general partners and affiliates (Decrease) increase in due to general partner and affiliates ) (Decrease) increase in accounts payable ) Increase in accrued interest payable Increase in security deposit payable (Increase) decrease in other assets ) Increase in cash held in escrow ) ) Total adjustments Net cash (used in) provided by operating activities ) Cash flows from investing activities: Decrease (increase) in cash held in escrow ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repayment of mortgage notes ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period* $ $ Summarized below are the components of the loss on sale of properties: Other assets $ 0 $ Cash held in escrow 0 Accounts payable and other liabilities 0 ) Due to local general partners and affiliates 0 Decrease in capitalization of consolidated subsidiaries attributable to noncontrolling interests 0 ) Non-cash investing activities: Decrease in accounts payable – deferred loss on sale of investment $ ) $ 0 Decrease in property and equipment – write-off of assets related to sale of investment 0 * Cash and cash equivalents at end of period, includes cash and cash equivalents from discontinued operations of $37,536 and $44,242, respectively. See accompanying notes to consolidated financial statements. - 5 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) NOTE 1 – General The consolidated financial statements include the accounts of Independence Tax Credit Plus L.P. (the “Partnership”) and ten other limited partnerships (“subsidiary partnerships”, “subsidiaries” or “Local Partnerships”) owning leveraged apartment complexes (“Properties”) that are eligible for the low-income housing tax credit (“Tax Credit”).The general partner of the Partnership is Related Independence Associates L.P., a Delaware limited partnership (the “General Partner”). Through the rights of the Partnership and/or an affiliate of the General Partner, which affiliate has a contractual obligation to act on behalf of the Partnership to remove the general partner of the subsidiary local partnerships (“Local General Partners”) and to approve certain major operating and financial decisions, the Partnership has a controlling financial interest in the subsidiary partnerships. For financial reporting purposes, the Partnership’s fiscal quarter ends June 30.All subsidiaries have fiscal quarters ending March 31.Accounts of the subsidiaries have been adjusted for intercompany transactions from April 1 through June 30.The Partnership’s fiscal quarter ends June 30 in order to allow adequate time for the subsidiaries’ financial statements to be prepared and consolidated.All intercompany accounts and transactions with the subsidiary partnerships have been eliminated in consolidation. In accordance with FASB Accounting Standards Codification (“ASC”) Topic 810, Noncontrolling Interests in Consolidated Financial Statements (“ASC 810”), loss (income) attributable to noncontrolling interests amounted to approximately $8,000 and $(193,000) for the three months ended June 30, 2010 and 2009, respectively.The Partnership’s investment in each subsidiary is equal to the respective subsidiary’s partners’ equity less noncontrolling interest capital, if any. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted or condensed.These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Partnership’s Annual Report on Form 10-K for the period ended March 31, 2010. The books and records of the Partnership are maintained on the accrual basis of accounting in accordance with GAAP.In the opinion of the General Partner, the accompanying unaudited financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position of the Partnership as of June 30, 2010, the results of operations and its cash flows for the three months ended June 30, 2010 and 2009.However, the operating results and cash flows for the three months ended June 30, 2010 may not be indicative of the results for the year. Rental income is earned primarily under standard residential operating leases and is typically due the first day of each month, but can vary by property due to the terms of the tenant leases. Rental income is recognized when earned and charged to tenants’ accounts receivable if not received by the due date.Rental payments received in advance of the due date are deferred until earned. Rental subsidies are recognized as rental income during the month in which it is earned. Other revenues are recorded when earned and consist of the following items:Interest income earned on cash and cash equivalent balances and cash held in escrow balances, income from forfeited security deposits, late charges, laundry and vending income and other rental related items. Recent Accounting Pronouncements In February, 2010, the FASB issued under Topic 855, Subsequent Events, ASU 2010-09, “Amendments to Certain Recognition and Disclosure Requirements”.This ASU addresses both the interaction of the requirements of this Topic with the SEC’s reporting requirements and the intended breadth of the reissuance disclosure provision related to subsequent events.An entity that is an SEC filer is not required to disclose the date through which subsequent events have been evaluated.This ASU is effective for interim or annual periods ending after June 15, 2010.The adoption of this accounting standard is not expected to have a material effect on the Partnership’s consolidated financial statements. - 6 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) NOTE 2 – Related Party Transactions An affiliate of the General Partner, Independence SLP L.P., has a 0.1% interest as a special limited partner in each of the Local Partnerships. An affiliate of the General Partner also has a minority interest in certain Local Partnerships. A) Other Related Party Expenses The General Partner and its affiliates perform services for the Partnership.The costs to related parties incurred from operations for the three months ended June 30, 2010 and 2009 were as follows: Three Months Ended June 30, 2009* Partnership management fees (i) $ $ Expense reimbursement (ii) Local administrative fee (iii) Total general and administrative – General Partner Property management fees incurred to affiliates of the Local General Partners Total general and administrative – related parties $ $ The General Partner and its affiliates perform services for the Partnership.The cost to related parties incurred from discontinued operations for the three months ended June 30, 2010 and 2009 were as follows: Three Months Ended June 30, 2009* Local administrative fee (iii) $ $ Total general and administrative-General Partners Property management fees incurred to affiliates of the Local General Partners Total general and administrative-related parties $ $ * Reclassified for comparative purposes. (i) The General Partner is entitled to receive a partnership management fee, after payment of all Partnership expenses, which together with the annual local administrative fees will not exceed a maximum of 0.5% per annum of invested assets (as defined in the Partnership Agreement), for administering the affairs of the Partnership. Subject to the foregoing limitation, the partnership management fee will be determined by the General Partner in its sole discretion based upon its review of the Partnership’s investments.Unpaid partnership management fees for any year are to be deferred without interest and will be payable out of sales or refinancing proceeds only to the extent of available funds after payments on all Partnership liabilities have been made other than those owed to the General Partner and its affiliates, and after the Limited Partners have received a 10% return on their capital contributions.Partnership management fees owed to the General Partner amounting to approximately $4,545,000 and $4,555,000 were accrued and unpaid as of June 30, 2010 and March 31, 2010, respectively, and are included in the line item Due to general partners and affiliates on the consolidated balance sheets.During the year ended March 31, 2010, the General Partner deemed the unpaid partnership management fees related to sold properties uncollectible and the Partnership wrote off approximately $1,508,000, resulting in a non-cash General Partner contribution of the same amount.Current year partnership management fees may be paid out of operating reserves or refinancing and sales proceeds.However, the General Partner cannot demand payment of the deferred fees except as noted above. (ii) The Partnership reimburses the General Partner and its affiliates for actual Partnership operating expenses incurred by the General Partner and its affiliates on the Partnership’s behalf. The amount of reimbursement from the Partnership is limited by the provisions of the Partnership Agreement. Another affiliate of the General Partner performs asset monitoring for the Partnership. These services include site visits and evaluations of the subsidiary partnerships’ performance.The General Partner does not intend to demand payment of the deferred payables beyond the Partnership’s ability to pay them.The Partnership anticipates that these will be paid from working capital reserves or future sales proceeds.Expense reimbursements owed to the General Partners and its affiliates amounting to approximately $41,000 were accrued and unpaid as of June 30, 2010 and March 31, 2010. (iii) Independence SLP L.P. is entitled to receive a local administrative fee of up to $2,500 per year from each subsidiary partnership.As of June 30, 2010 and March 31, 2010, the subsidiary partnerships owed approximately $158,000 and $154,000, respectively, of these fees to Independence SLP L.P.These fees also have been deferred in certain cases and the Partnership anticipates that they will be paid from working capital reserves or future sales proceeds. - 7 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) As of June 30, 2010 and March 31, 2010, the Partnership owed $0 and $80,000, respectively, to the Special Limited Partner for the fees it received from one Local Partnership on its behalf.These fees were repaid to the Special Limited Partner during the three months ended June 30, 2010. As of June 30, 2010 and March 31, 2010, 655 North Street L.P. owed an affiliate of the General Partner approximately $23,000 for advances under the Mark-to-Market program. B) Due to Local General Partners and Affiliates Due to local general partners and affiliates included in operating liabilities consists of the following: June 30, March 31, Operating advances $ $ Development fee payable Long-term notes payable (i) Accrued interest on long-term notes payable Management and other fees $ $ (i) Long-term notes payable consist of the following: 655 North Street L.P. In December 2003, 655 North Street was refinanced as part of the Mark-to-Mark program and the owner was required to make an additional investment.This capital recovery payment is payable over ten years with interest accruing at 7.5% per annum. $ $ Due to local general partners and affiliates included in the discontinued liabilities consists of the following: June 30, March 31, Operating advances $ $ Management and other fees $ $ C)Other Pursuant to the Partnership Agreement and the partnership agreements of the Local Partnerships, the General Partner and Independence SLP L.P. received their pro rata share of profits, losses and tax credits. NOTE 3 – Fair Value of Financial Instruments The following methods and assumptions were used to estimate the fair value of each class of financial instruments (all of which are held for nontrading purposes) for which it is practicable to estimate that value: Cash and Cash Equivalents, Investments Available-for-Sale and Cash Held in Escrow The carrying amount approximates fair value. Mortgage Notes Payable The Partnership adopted FASB ASC 820 – “Fair Value Measurements” for financial assets and liabilities.ASC 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.ASC 820 applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements; accordingly, the standard does not require any new fair value measurements of reported balances. - 8 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) As permitted, we chose not to elect the fair value option as prescribed by FASB ASC 825 – “Financial Instruments” – Including an Amendment of ASC 320 – “Investments – Debt and Equity Securities”, for our financial assets and liabilities that had not been previously carried at fair value.Therefore, we did not elect to fair value any additional items under ASC 825. The estimated fair value of financial instruments has been determined using available market information or other appropriate valuation methodologies.However, considerable judgment is required in interpreting market data to develop estimates of fair value.Consequently, the estimates are not necessarily indicative of the amounts that could be realized or would be paid in a current market exchange.The following are financial instruments for which the Partnership’s estimate of fair value differs from the carrying amounts: At June 30, 2010 At March 31, 2010 Carrying Amount Fair Value Carrying Amount Fair Value LIABILITIES: Mortgage notes $ For the mortgage notes, fair value is calculated using present value cash flow models based on a discount rate. It was determined that the Tender Option Bond market, through which these bonds have been securitized in the past, continued to see a dramatic slowdown with limited liquidity and significantly reduced transaction levels.To assist in valuing these notes, the Partnership held separate discussions with various third party investment banks who are leaders in the municipal bond business.The discussions produced assumptions that were based on market conditions as well as the credit quality of the underlying property partnerships, which held the mortgage notes, to determine what discount rates to utilize. NOTE 4 – Sale of Properties The Partnership is currently in the process of developing a plan to dispose of all of its investments.It is anticipated that this process will continue to take a number of years.During the three months ended June 30, 2010, one Local Partnership sold its property and the related assets and liabilities.Through June 30, 2010, five Local Partnerships have sold their property and the related assets and liabilities, the Partnership has sold its limited partnership interest in thirteen Local Partnerships and one Local Partnership transferred the deed to the property and related assets and liabilities of such Local Partnership.In addition, as of June 30, 2010, one Local Partnership has entered into an agreement to sell its property and the related assets and liabilities and the Partnership has entered into an agreement to sell its limited partnership interest in one Local Partnership (see Note 5).There can be no assurance as to when the Partnership will dispose of its remaining investments or the amount of proceeds which may be received.However, based on the historical operating results of the Local Partnerships and the current economic conditions, including changes in tax laws, it is unlikely that the proceeds from such sales received by the Partnership will be sufficient to return to the limited partners their original investment. On May 18, 2010, the property and the related assets and liabilities of Cloisters Limited Partnership II (“Cloisters”) were sold to an unaffiliated third party purchaser for a sales price of $1,800,000.The Partnership received $254,000 as a distribution from this sale after the repayment of other liabilities, closing costs and distributions to noncontrolling interests of approximately $1,546,000.The sale will result in a gain of approximately $1,191,000 resulting from the write-off of the basis in the property at the date of sale, which will be recorded during the quarter ending September 30, 2010. On November 30, 2007, the property and the related assets and liabilities of Harbor Court Limited Partnership (“Harbor Court”) were sold to an unaffiliated third party purchaser for a sales price of $2,100,000.The Partnership received $1,991,996 as a distribution from this sale after the repayment of other liabilities, closing costs and distributions to minority interests of approximately $108,000.The sale resulted in a gain of approximately $1,260,000, which was recorded during the quarter ended March 31, 2008.An adjustment to the gain of approximately $(49,000) was recorded during the quarter ended June 30, 2009, resulting in an overall gain of approximately $1,211,000.The sale also resulted in a non-cash distribution to the Local General Partner of approximately $199,000 as a result of the write-off of receivables from the Local General Partner to Harbor Court. NOTE 5 – Assets Held for Sale On June 14, 2010, the Partnership entered into an assignment and assumption agreement to sell its limited partnership interest in Arlington-Rodeo Properties (“Arlington-Rodeo”) to the Local General Partner for a sales price of $32,500.During the year ended March 31, 2010, in accordance with ASC 360, the Partnership deemed the building impaired and wrote it down to its fair value, which resulted in a loss on impairment of $2,666,000.As of March 31, 2010, Arlington-Rodeo had property and equipment, at cost, of approximately $3,030,000, accumulated depreciation of approximately $2,428,000 and mortgage debt of approximately $3,543,000. On April 1, 2008, Homestead Apartments Associates II Ltd. (“Homestead II”) entered into a purchase and sale agreement to sell the property and the related assets and liabilities to an unaffiliated third party purchaser for a sales price of $4,000,000.During the quarter ended March 31, 2010, in accordance with ASC 360, the Partnership deemed the building impaired and wrote it down to its fair value, which resulted in a loss on impairment of $1,607,000.The sale is expected to consummate during the 3rd quarter of 2011.As of March 31, 2010, Homestead II had property and equipment, at cost, of approximately $3,987,000, accumulated depreciation of approximately $2,076,000 and mortgage debt of approximately $3,119,000. - 9 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) NOTE 6 – Discontinued Operations The following table summarizes the financial position of the Local Partnerships that are classified as discontinued operations because the respective Local Partnerships were classified as assets held for sale or were sold.As of June 30, 2010, Cloisters, Arlington-Rodeo and Homestead II were classified as discontinued operations on the consolidated balance sheets.As of March 31, 2010, Homestead II, Rolling Green, Opa-Locka and Cloisters were classified as discontinued operations on the consolidated balance sheets. Consolidated Balance Sheets: June 30, March 31, Assets Property and equipment – less accumulated depreciation of $4,666,868 and $2,238,886, respectively $ $ Cash and cash equivalents Cash held in escrow Deferred costs, net of accumulated amortization of $91,469 and $90,269, respectively Other assets Total assets $ $ Liabilities Mortgage notes payable $ $ Accounts payable Accrued interest payable Security deposit payable Due to local general partners and affiliates Due to general partners and affiliates Total liabilities $ $ The following table summarizes the results of operations of the Local Partnerships that are classified as discontinued operations.For the three months ended June 30, 2010, Cloisters, which was sold during the three months ended June 30, 2010, and Arlington-Rodeo and Homestead II, which were classified as assets held for sale, were all classified as discontinued operations in the consolidated financial statements.For the three months ended June 30, 2009, Homestead II, Rolling Green and Opa-Locka, which were classified as assets held for sale, Harbor Court, which was sold during the year ended March 31, 2008, and Cloisters and Arlington-Rodeo, in order to present comparable results to the three months ended June 30, 2010, were all classified as discontinued operations in the consolidated financial statements. - 10 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) Consolidated Statements of Discontinued Operations: Three Months Ended June 30, 2009* Revenues Rental income $ $ Other Loss on sale of properties 0 (49,060 ) Total revenue Expenses General and administrative General and administrative-related parties (Note 2) Repairs and maintenance Operating and other Real estate taxes Insurance Interest Depreciation and amortization Total expenses (Loss) income from discontinued operations $ ) $ Noncontrolling interest in loss (income) of subsidiaries from discontinued operations (197,001 ) Loss from discontinued operations – Independence Tax Credit Plus L.P. $ ) $ ) Loss from discontinued operations – limited partners $ ) $ ) Number of BACs outstanding Loss from discontinued operations per weighted average BAC $ ) $ ) * Reclassified for comparative purposes. Cash Flows from Discontinued Operations: Three Months Ended June 30, 2009* Net cash provided by operating activities $ $ Net cash used in investing activities $ ) $ ) Net cash used in financing activities $ ) $ ) * Reclassified for comparative purposes. - 11 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) NOTE 7 – Commitments and Contingencies a) Going Concern Consideration At June 30, 2010, the Partnership’s liabilities exceeded assets by $20,158,621 and for the three months ended June 30, 2010 incurred a net loss of $473,364.These factors raise substantial doubt about the Partnership’s ability to continue as a going concern. As discussed in Note 2, partnership management fees of approximately $4,545,000 will be payable out of sales or refinancing proceeds only to the extent of available funds after payments on all other Partnership liabilities have been made and after the Limited Partners have received a 10% return on their capital contributions.As such, the General Partner cannot demand payment of these deferred fees beyond the Partnership’s ability to pay them.In addition, where the Partnership has unpaid partnership management fees related to sold properties, such management fees have been written off and recorded as capital contributions.During the year ended March 31, 2010, the Partnership wrote off approximately $1,508,000 of such management fees. All of the mortgage payable balance of $22,886,557 and the accrued interest payable balance of $12,356,804 is of a nonrecourse nature and secured by the respective properties.The Partnership is currently in the process of developing a plan to dispose of all of its investments.Historically, the mortgage notes and accrued interest thereon have been assumed by the buyer in instances of sales of the Partnership’s interest or have been paid off from sales proceeds in instances of sales of the property.In most instances when the Partnership’s interest was sold and liabilities were assumed, the Partnership recognized a gain from the sale.The Partnership owns the limited partner interest in all its investments, and as such has no financial responsibility to fund operating losses incurred by the Local Partnerships.The maximum loss the Partnership would incur is its net investment in the respective Local Partnerships.Dispositions of any investment in a Local Partnership should not impact the future results of liquidity and financial condition of the Partnership. The Partnership has working capital reserves of approximately $1,395,000 at June 30, 2010.Such amount is considered sufficient to cover the Partnership’s day to day operating expenses, excluding fees to the General Partner, for at least the next year.The Partnership’s operating expenses, excluding the Local Partnerships’ expenses and related party expenses amounted to approximately $23,000 for the three months ended June 30, 2010. Management believes the above mitigating factors enable the Partnership to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. b) Subsidiary Partnerships – Going Concern Morrant Bay Limited Partnership (“Morrant Bay”) Morrant Bay has been experiencing higher operating costs, attributable in part to escalating energy and repair costs.These conditions, in addition to regulatory rent restrictions imposed under HUD guidelines, has resulted in operating cash flow not meeting all current obligations as they become due.At March 31, 2010, current liabilities exceed current assets by approximately $599,000.This raises doubt as to whether Morrant Bay will be able to continue as a going concern.Management continually monitors operating costs and will request additional rent increases when allowed by HUD.Additionally, management is in the process of evaluating refinancing plans.During 2008, Morrant Bay entered into negotiations with a local non-profit to re-syndicate the property.In connection with this, Morrant Bay is negotiating with the General Partner to redeem the Partnership’s interest in Morrant Bay for a nominal amount.There can be no assurance if or when such negotiations will result in a sale of the Partnership’s limited partnership interest. The Partnership’s investment in Morrant Bay at June 30, 2010 and March 31, 2010 was reduced to zero as a result of prior years’ losses and the noncontrolling interest balance was approximately $(232,000) and $(231,000), respectively.Morrant Bay’s net loss after noncontrolling interest amounted to approximately $130,000 and $152,000 as of June 30, 2010 and 2009, respectively.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Boston Bay Limited Partnership (“Boston Bay”) Boston Bay has been experiencing higher operating costs, attributable in part to escalating energy and repair costs.These conditions, in addition to regulatory rent restrictions imposed under HUD guidelines, has resulted in operating cash flow not meeting all current obligations as they become due.At March 31, 2010, current liabilities exceed current assets by approximately $232,000.This raises doubt as to whether Boston Bay will be able to continue as a going concern.Management continually monitors operating costs and will request additional rent increases when allowed by HUD.Additionally, management is in the process of evaluating refinancing plans.During 2008, Boston Bay entered into negotiations with a local non-profit to re-syndicate the property.In connection with this, Boston Bay is negotiating with the General Partner to redeem the Partnership’s interest in Boston Bay for a nominal amount.There can be no assurance if or when such negotiations will result in a sale of the Partnership’s limited partnership interest. The Partnership’s investment in Boston Bay at June 30, 2010 and March 31, 2010 was reduced to zero as a result of prior years’ losses and the noncontrolling interest balance was approximately $(89,000) at both periods.Boston Bay’s net loss after noncontrolling interest amounted to approximately $30,000 and $97,000 as of June 30, 2010 and 2009, respectively.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. - 12 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) Other The Partnership’s investment as a limited partner in the Local Partnerships is subject to the risks incident to the potential losses arising from management and ownership of improved real estate. The Partnership’s investments also could be adversely affected by poor economic conditions, generally, which could increase vacancy levels and rental payment defaults and by increased operating expenses, any or all of which could threaten the financial viability of one or more of the Local Partnerships. There also are substantial risks associated with the operations of Apartment Complexes receiving government assistance. These include governmental regulations concerning tenant eligibility, which may make it more difficult to rent apartments in the Apartment Complexes; difficulties in obtaining government approval for rent increases; limitations on the percentage of income which low and moderate-income tenants may pay as rent; the possibility that Congress may not appropriate funds to enable HUD to make the rental assistance payments it has contracted to make; and that when the rental assistance contracts expire there may not be market demand for apartments at full market rents in a Local Partnership’s Apartment Complex.HUD also restricts annual cash distributions to partners based on operating results and a percentage of the owner’s equity contribution. The Partnership cannot sell or substantially liquidate its investments in subsidiary partnerships during the period that the subsidy agreements are in existence without HUD’s approval. The Local Partnerships are impacted by inflation in several ways. Inflation allows for increases in rental rates generally to reflect the impact of higher operating and replacement costs. Furthermore, inflation generally does not impact the fixed long-term financing under which real property investments were purchased. Inflation also affects the Local Partnerships adversely by increasing operating costs, such as fuel, utilities, and labor. c) Uninsured Cash and Cash Equivalents The Partnership maintains its cash and cash equivalents in various banks.Accounts at each bank are guaranteed by the Federal Deposit Insurance Corporation up to $250,000. d) Cash Distributions Cash distributions from the Local Partnerships to the Partnership are restricted by the provisions of the respective partnership agreements of the Local Partnerships and the U.S. Department of Housing and Urban Development (“HUD”) based on operating results and a percentage of the owner’s equity contribution.Such cash distributions are typically made from surplus cash flow. e) Tax Credits The Partnership and BACs holders began to recognize Tax Credits with respect to an Apartment Complex when the Credit Period for such Apartment Complex commenced.As of December 31, 2007, all Credit Periods expired.However, each Local Partnership must continue to comply with the Tax Credit requirements until the end of the fifteen-year compliance period (“Compliance Period”) in order to avoid recapture of the Tax Credits.The Compliance Periods will continue through December 31, 2013 with respect to the Properties depending upon when the Tax Credit Periods commenced. f) Property Management Fees Property management fees incurred by the subsidiary partnerships amounted to $119,929 and $194,187 for the three months ended June 30, 2010 and 2009, respectively.Of these fees, $119,929 and $109,117 were incurred to affiliates of the general partners of the Local Partnerships which includes $15,092 and $16,520 of fees relating to discontinued operations. g) Subsequent Events There were no events or transactions occurring during the subsequent event reporting period which require recognition or disclosure in the financial statements. - 13 - Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Liquidity and Capital Resources The Partnership’s capital was originally invested in twenty-eight Local Partnerships.The Partnership is currently in the process of developing a plan to dispose of all of its investments.It is anticipated that the process will continue to take a number of years.During the three months ended June 30, 2010, one Local Partnership sold its property and the related assets and liabilities.Through June 30, 2010, five Local Partnerships have sold their property and the related assets and liabilities, the Partnership has sold its limited partnership interest in thirteen Local Partnerships and one Local Partnership transferred the deed to the property and related assets and liabilities of such Local Partnership.In addition, as of June 30, 2010, one Local Partnership has entered into an agreement to sell its property and the related assets and liabilities and the Partnership has entered into an agreement to sell its limited partnership interest in one Local Partnership (see Note 5 in Item 1).There can be no assurance as to when the Partnership will dispose of its remaining investments or the amount of proceeds which may be received.However, based on the historical operating results of the Local Partnerships and the current economic conditions, including changes in tax laws, it is unlikely that the proceeds from such sales received by the Partnership will be sufficient to return to the BACs holders their original investment. All gains and losses on sales are included in discontinued operations. Short-Term The Partnership’s primary sources of funds included: (i) working capital reserves; (ii) interest earned on the working capital reserves; (iii) cash distributions from operations of the Local Partnerships; and (iv) sales proceeds and distributions.Such funds are available to meet the obligations of the Partnership.The Partnership does not anticipate providing cash distributions to BACs holders in circumstances other than refinancing or sales.Cash distributions received from the Local Partnerships, as well as the working capital reserves referred to above have been minimal but will be used towards the future operating expenses of the Partnership.During the three months ended June 30, 2010 and 2009, the Partnership did not receive any proceeds or distributions from the sale of properties.The Partnership does not anticipate being able to make distributions sufficient to return to BACs holders their original capital contributions. During the three months ended June 30, 2010, cash and cash equivalents of the Partnership and its consolidated subsidiary partnership decreased approximately $173,000.This decrease is due to net cash used in operating activities ($235,000) and repayments of mortgage notes ($179,000), which exceeded a decrease in cash held in escrow ($241,000).Included in the adjustments to reconcile the net loss to net cash provided by operating activities are depreciation and amortization ($348,000). Total expenses from operations for the three months ended June 30, 2010 and 2009, excluding depreciation and amortization, interest and general and administrative-related parties, totaled $1,361,198 and $1,414,265, respectively. Accounts payable from operations as of June 30, 2010 and March 31, 2010 were $523,000 and $1,139,138, respectively.Accounts payable are short term liabilities which are expected to be paid from operating cash flows, working capital balances at the Local Partnership level, Local General Partner advances and in certain circumstances advances from the Partnership.Accounts payable from discontinued operations totaled $247,241 and $184,224 as of June 30, 2010 and March 31, 2010, respectively.Accrued interest payable from operations as of June 30, 2010 and March 31, 2010 was $10,093,782 and $11,600,608, respectively.Accrued interest payable represents the accrued interest on all mortgage loans, which include primary and secondary loans. Certain secondary loans have provisions such that interest is accrued but not payable until a future date.Accrued interest payable from discontinued operations totaled $2,263,022 and $496,971 as of June 30, 2010 and March 31, 2010, respectively.The Partnership anticipates the payment of accrued interest on the secondary loans (which make up the majority of the accrued interest payable amount owed and which have been accumulating since the Partnership’s investment in the respective Local Partnership) will be made from future refinancings or sales proceeds of the respective Local Partnerships. In addition, each Local Partnership’s mortgage notes are collateralized by the land and buildings of the respective Local Partnership, and are without further recourse to the Partnership. Because the provisions of the secondary loans defer the payment of accrued interest of the respective Local Partnerships, the Partnership believes it (and the applicable Local Partnerships) has sufficient liquidity and ability to generate cash and to meet existing and known or reasonably likely future cash requirements over both the short and long term.In addition, assuming the General Partner continues to defer the payment of fees as discussed below and in Note 2 to the Financial Statements, the Partnership believes it has sufficient liquidity and ability to generate cash and to meet existing and known or reasonably likely future cash requirements over both the short and long term. The Partnership’s unconsolidated working capital reserve at June 30, 2010 was approximately $1,395,000. Long-Term Partnership management fees owed to the General Partner amounting to approximately $4,545,000 and $4,555,000 were accrued and unpaid as of June 30, 2010 and March 31, 2010, respectively, and are included in the line item titled Due to general partners and affiliates on the Consolidated Balance Sheets.During the year ended March 31, 2010, the General Partner deemed the unpaid partnership management fees related to sold properties uncollectible and the Partnership wrote off approximately $1,508,000, resulting in a non-cash General Partner contribution of the same amount.Unpaid partnership management fees for any year are to be deferred without interest and will be payable out of sales or refinancing proceeds only to the extent of available funds after payments on all Partnership liabilities have been made other than to those owed to the General Partner and its affiliates, and after the Limited Partners have received a 10% return on their capital contributions. All other amounts included in Due to General Partner and affiliates are expected to be paid, if at all, from working capital reserves.The General Partner does not anticipate advancing going forward any operating funds to any of the Local Partnerships in which the Partnership has invested.Even if a situation arose where the General Partner and its affiliates needed to but were not able to make operating advances in the future due to lack of funds, the only impact on the Partnership would be that it would lose its investment in that particular Local Partnership.The Partnership’s ability to continue its operations would not be affected. - 14 - Based on the foregoing, the Partnership’s going concern consideration is mitigated by factors as discussed in Note 7a in Item 1. For a discussion of contingencies affecting certain Local Partnerships, see Item 1, Note 7.Since the maximum loss the Partnership would be liable for is its net investment in the respective subsidiary partnerships, the resolution of the existing contingencies is not anticipated to impact future results of operations, liquidity or financial condition in a material way. However, the Partnership’s loss of its investment in a Local Partnership may also result in recapture of Tax Credits if the investment is lost before expiration of the fifteen-year compliance period (“Compliance Period”). The Local Partnerships are impacted by inflation in several ways. Inflation allows for increases in rental rates generally reflecting the impact of higher operating and replacement costs. Furthermore, inflation generally does not impact the fixed long-term financing under which real property investments were purchased. Inflation also affects the Local Partnerships adversely by increasing operating costs, such as fuel, utilities, and labor.Since revenues from sales of assets are driven by market conditions, inflation has little impact on sales. Management is not aware of any trends or events, commitments or uncertainties, which have not otherwise been disclosed, that will or are likely to impact liquidity in a material way. Management believes the only impact would be from laws that have not yet been adopted. The portfolio is diversified by the location of the Properties around the United States so that if one area of the country is experiencing downturns in the economy, the remaining Properties in the portfolio may be experiencing upswings. However, the geographic diversification of the portfolio may not protect against a general downturn in the national economy. The Partnership had fully invested the proceeds of its Offering in twenty eight Local Partnerships, all of which had their Tax Credits fully in place.As of December 31, 2007, all Credit Periods had expired.The Compliance Periods will continue through December 31, 2013 with respect to the Properties depending upon when the Tax Compliance Periods commenced. Off-Balance Sheet Arrangements The Partnership has no off-balance sheet arrangements. Tabular disclosure of Contractual Obligations The Partnership discloses in Item 7 of the Partnership’s Annual Report on Form 10-K for the year ended March 31, 2010, the Partnership’s commitments to make future payments under its debt agreements and other contractual obligations.There are no material changes to such disclosure or amounts as of June 30, 2010. Fair Value Measurements The following methods and assumptions were used to estimate the fair value of each class of financial instruments (all of which are held for nontrading purposes) for which it is practicable to estimate that value: Cash and Cash Equivalents, Investments Available-for-Sale and Cash Held in Escrow The carrying amount approximates fair value. Mortgage Notes Payable The Partnership adopted FASB ASC 820 – “Fair Value Measurements” for financial assets and liabilities.ASC 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.ASC 820 applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements; accordingly, the standard does not require any new fair value measurements of reported balances. As permitted, we chose not to elect the fair value option as prescribed by FASB ASC 825 – “Financial Instruments” – Including an Amendment of ASC 320 – “Investments – Debt and Equity Securities”, for our financial assets and liabilities that had not been previously carried at fair value.Therefore, we did not elect to fair value any additional items under ASC 825. The estimated fair value of financial instruments has been determined using available market information or other appropriate valuation methodologies.However, considerable judgment is required in interpreting market data to develop estimates of fair value.Consequently, the estimates are not necessarily indicative of the amounts that could be realized or would be paid in a current market exchange.The following are financial instruments for which the Partnership’s estimate of fair value differs from the carrying amounts: At June 30, 2010 At March 31, 2010 Carrying Amount Fair Value Carrying Amount Fair Value LIABILITIES: Mortgage notes $ For the mortgage notes, fair value is calculated using present value cash flow models based on a discount rate. It was determined that the Tender Option Bond market, through which these bonds have been securitized in the past, continued to see a dramatic slowdown with limited liquidity and significantly reduced transaction levels.To assist in valuing these notes, the Partnership held separate discussions with various third party investment banks who are leaders in the municipal bond business.The discussions produced assumptions that were based on market conditions as well as the credit quality of the underlying property partnerships, which held the mortgage notes, to determine what discount rates to utilize. Critical Accounting Policies and Estimates In preparing the consolidated financial statements, management has made estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. Set forth below is a summary of the accounting policies that management believes are critical to the preparation of the consolidated financial statements. The summary should be read in conjunction with the more complete discussion of the Partnership’s accounting policies included in Item 8, Note 2 to the consolidated financial statements included in the Partnership’s Annual Report on Form 10-K for the year ended March 31, 2010. - 15 - Property and Equipment Property and equipment to be held and used are carried at cost which includes the purchase price, acquisition fees and expenses, construction period interest and any other costs incurred in acquiring the Properties. The cost of property and equipment is depreciated over their estimated useful lives using accelerated and straight-line methods. Expenditures for repairs and maintenance are charged to expense as incurred; major renewals and betterments are capitalized. At the time property and equipment are retired or otherwise disposed of, the cost and accumulated depreciation are eliminated from the assets and accumulated depreciation accounts and the profit or loss on such disposition is reflected in earnings. The Partnership complies with ASC 360, Property, Plant and Equipment (“ASC 360”).A loss on impairment of assets is recorded when management estimates amounts recoverable through future operations and sale of the Property on an undiscounted basis is below depreciated cost.At that time, Property investments themselves are reduced to estimated fair value (generally using discounted cash flows) when the Property is considered to be impaired and the depreciated cost exceeds estimated fair value. At the time management commits to a plan to dispose of assets, said assets are adjusted to the lower of carrying amount or fair value less costs to sell. These assets are classified as property and equipment-held for sale and are not depreciated.Property and equipment that are held for sale are included in discontinued operations.There are twoassets classified as property and equipment-held for sale as of June 30, 2010 (see Note 5 in Item 1). During the three months ended June 30, 2010, the Partnership has not recorded any loss on impairment of assets.Through June 30, 2010, the Partnership has recorded approximately $24,418,000 as an aggregate loss on impairment of assets. Revenue Recognition Rental income is earned primarily under standard residential operating leases and is typically due the first day of each month, but can vary by Property due to the terms of the tenant leases. Rental income is recognized when earned and charged to tenants’ accounts receivable if not received by the due date.Rental payments received in advance of the due date are deferred until earned. Rental subsidies are recognized as rental income during the month in which it is earned. Other revenues are recorded when earned and consist of the following items:Interest income earned on cash and cash equivalent balances and cash held in escrow balances, income from forfeited security deposits, late charges, laundry and vending income, and other rental related items. Income Taxes The Partnership is not required to provide for, or pay, any federal income taxes.Net income or loss generated by the Partnership is passed through to the partners and is required to be reported by them. The Partnership may be subject to state and local taxes in jurisdictions in which it operates. For income tax purposes, the Partnership has a fiscal year ending December 31. Results of Operations The Partnership’s results of operations for the three months ended June 30, 2010 and 2009 consisted primarily of the results of the Partnership’s investment in Local Partnerships.The following discussion excludes the Partnership’s results of its discontinued operations, which are not reflected below. Rental income increased approximately 7% for the three months ended June 30, 2010 as compared to the corresponding period in 2009, primarily due to decreases in vacancies and annual rent increases at several Local Partnerships. Total expenses, excluding general and administrative-related parties and operating, remained fairly consistent with an increase of less than 1% for the three months ended June 30, 2010 as compared to the corresponding period in 2009. General and administrative – related parties expenses decreased approximately $58,000 for the three months ended June 30, 2010 as compared to the corresponding period in 2009, primarily due to a decrease in partnership management fees at the Partnership level due to sale of properties, partially offset by an increase in property management fees incurred at several Local Partnerships. Operating expenses decreased approximately $48,000 for the three months ended June 30, 2010 as compared to the corresponding period in 2009, primarily due to a decrease in gas and electricity costs at several Local Partnerships. Item 3.Quantitative and Qualitative Disclosures about Market Risk. Mortgage notes are payable in aggregate monthly installments including principal and interest at rates varying from 1% to 9% per annum. The Partnership does not believe there is a material risk associated with the various interest rates associated with the mortgage notes as the majority of the Local Partnership mortgage notes have fixed rates.The Partnership currently discloses in Item 8, Note 3 to the consolidated financial statements in the Partnership’s Annual Report on Form 10-K for the year ended March 31, 2010, the fair value of the mortgage notes payable.There are no material changes to such disclosure or amounts as of June 30, 2010. The Partnership does not have any other market risk sensitive instruments. - 16 - Item 4T.Controls and Procedures. (a)Evaluation of Disclosure Controls and Procedures. The Chief Executive Officer and Chief Financial Officer of Independence Associates GP LLC, the general partner of the General Partner of the Partnership, have evaluated the effectiveness of the Partnership’s disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (“Exchange Act”) as of the end of the period covered by this report.Based on such evaluation, such officers have concluded that, as of the end of such period, the Partnership’s disclosure controls and procedures are effective. (b)Management’s Annual Report on Internal Control over Financial Reporting.Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f).In evaluating the Partnership’s internal control over financial reporting, management has adopted the framework in Internal Control-Integrated Framework issued by the Committee of Sponsoring organizations of the Treadway Commission (the “COSO Framework”).Under the supervision and with the participation of management, including the Chief Executive Officer and Chief Financial Officer of the General Partner, the Partnership conducted an evaluation of the effectiveness of its internal control over financial reporting as of March 31, 2010.The Partnership’s internal control system was designed to provide reasonable assurance to the Partnership’s management regarding the reliability of financial reporting and the preparation of financial statements for the external purposes in accordance with generally accepted accounting principles.Internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Partnership; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Partnership are being made only in accordance with authorizations of management and executive officers of the Partnership; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Partnership’s assets that could have a material effect on the financial statements.However, because of inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Based on management’s evaluation under the COSO Framework, it has concluded that the Partnership’s internal control over financial reporting, was, as of March 31, 2010, (1) effective at the Partnership level, in that they provide reasonable assurance that information required to be disclosed by the Partnership in the reports it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms and (2) ineffective at the subsidiary level due to certain control deficiencies noted in the audit reports for such subsidiaries.Management will attempt to cause the Local General Partner’s to remedy such deficiencies; however, the General Partner does not have control over the internal controls at the subsidiary level.Management believes they have sufficient controls at the Partnership level to mitigate these deficiencies, and such deficiencies do not have a material impact on the consolidated financial statements. The Partnership’s Annual Report on Form 10-K did not include an attestation report of the Partnership’s registered public accounting firm regarding internal control over financial reporting. The Partnership’s internal control over financial reporting was not subject to attestation by the Partnership’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Partnership to provide only this report. (c)Changes in Internal Controls over Financial Reporting.Except as noted in (b) above, during the period ended June 30, 2010, there were no changes in the Partnership’s internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, the Partnership’s internal control over financial reporting. - 17 - PART II.OTHER INFORMATION Item 1. Legal Proceedings. – None Item 1A. Risk Factors. – No Changes Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. – None Item 3. Defaults upon Senior Securities. – None Item 4. (Removed and Reserved). Item 5. Other Information. – None Item 6. Exhibits. (3A) Form of Amended and Restated Agreement of Limited Partnership of Independence Tax Credit Plus L.P., attached to the Prospectus as Exhibit A* (3B) Amended and Restated Certificate of Limited Partnership of Independence Tax Credit Plus L.P.* (10A) Form of Subscription Agreement attached to the Prospectus as Exhibit B* (10B) Form of Purchase and Sales Agreement pertaining to the Partnership’s acquisition of Local Partnership Interests* (10C) Form of Amended and Restated Agreement of Limited Partnership of Local Partnerships* Certification Pursuant to Rule 13a-14(a) or Rule 15d-14(a) Certification Pursuant to Rule 13a-14(a) or Rule 15d-14(a) Certification Pursuant to Rule 13a-14(b) or Rule 15d-14(b) and Section 1350 of Title 18 of the United States Code (18 U.S.C. 1350) * Incorporated herein as an exhibit by reference to exhibits filed with Pre-Effective Amendment No. 1 to the Independence Tax Credit Plus L.P. Registration Statement on Form S-11 (Registration No. 33-37704) - 18 - SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INDEPENDENCE TAX CREDIT PLUS L.P. (Registrant) By: RELATED INDEPENDENCE ASSOCIATES L.P., its General Partner By: INDEPENDENCE ASSOCIATES GP LLC, a General Partner Date: August 12, 2010 By: /s/ Robert A. Pace Robert A. Pace Chief Financial Officer and Principal Accounting Officer Date: August 12, 2010 By: /s/ Andrew J. Weil Andrew J. Weil President and Chief Executive Officer - 19 -
